DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 12/15/2020 and 07/16/2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USPN 10,735,185 (Appl. No: 16/140217). Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of 10,735,185).
Claim
Application#17/030,926
Claim
USPN # 10,735,185
1
A method comprising:
1
A method for establishing a security context in a network in which a user equipment (UE) is simultaneously connected to a core network by a first air interface through a base station and by a second air interface through an access node, the method comprising:
1
sending, by a base station, a root key to an access node;
1
sending, by the base station, a root key to the access node; 
1
identifying, by the base station, an encryption algorithm to be used by the access node;
1
acquiring, by the base station, an encryption algorithm used by the access node; 
1
sending, by the base station, the encryption algorithm of the access node to a user equipment (UE);
1
sending, by the base station, the encryption algorithm of the access node to the UE; 
1
receiving, by the base station and from the UE, signaling indicating that the UE has derived an encryption key according to the root key and the encryption algorithm; and
1
instructing, by the base station, the access node to start downlink encryption and uplink decryption following base station receipt of signaling from the UE notifying the base station that the UE has derived an encryption key according to the root key and the encryption algorithm.
1
in response to receiving the signaling, indicating, by the base station, the access node to perform downlink encryption and uplink decryption.
1
instructing, by the base station, the access node to start downlink encryption and uplink decryption following base station receipt of signaling from the UE notifying the base station that the UE has derived an encryption key according to the root key and the encryption algorithm.


Claims 2-10 of the instant application is equivalent in scope with Claims 2-10 of USPN10,735,185.


Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-7 and 9-10 of USPN 10,812,256 (Appl. No: 16/537330). Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of 10,812,256).
Claim
Application#17/030,926
Claim
USPN # 10,812,256
1
A method comprising:
1
A method for establishing a security context in a network in which a user equipment (UE) is connected to a core network by a first air interface through a base station and by a second air interface through an access node, the method comprising:
1
sending, by a base station, a root key to an access node;
1
sending, by the base station, a root key to the access node; 
1
identifying, by the base station, an encryption algorithm to be used by the access node;
1
sending, by the access node, the encryption algorithm to the base station; sending, by the base station, the encryption algorithm to the UE; 
1
sending, by the base station, the encryption algorithm of the access node to a user equipment (UE);
1
sending, by the base station, the encryption algorithm to the UE;
1
receiving, by the base station and from the UE, signaling indicating that the UE has derived an encryption key according to the root key and the encryption algorithm; and
1
instructing, by the base station, the access node to start downlink encryption and uplink decryption following base station receipt of signaling from the UE notifying the base station that the UE has derived the encryption key according to the root key and the encryption algorithm;
1
in response to receiving the signaling, indicating, by the base station, the access node to perform downlink encryption and uplink decryption.
1
instructing, by the base station, the access node to start downlink encryption and uplink decryption following base station receipt of signaling from the UE notifying the base station that the UE has derived the encryption key according to the root key and the encryption algorithm;


Claim 2 of the instant application is equivalent in scope with Claim 2 of USPN10,812,256.

Claim 3 of the instant application is equivalent in scope with Claim 1 of USPN10,812,256.
Claim 4 of the instant application is equivalent in scope with Claim 2 of USPN10,812,256.

Claim 5 of the instant application is equivalent in scope with Claims 4-5 of USPN10,812,256.

Claim 6 of the instant application is equivalent in scope with Claim 6 of USPN10,812,256.

Claim 7 of the instant application is equivalent in scope with Claim 7 of USPN10,812,256.

Claim 8 of the instant application is equivalent in scope with Claim 6 of USPN10,812,256.

Claim 9 of the instant application is equivalent in scope with Claim 7 of USPN10,812,256.

Claim 10 of the instant application is equivalent in scope with Claim 9-10 of USPN10,812,256.

Claim 11 of the instant application is equivalent in scope with Claim 4 of USPN10,812,256.

Claim 12 of the instant application is equivalent in scope with Claim 9 of USPN10,812,256.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 and 13-15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claims 6, 8 and 10, the claims recite a base station, an access node, and a user equipment comprising components which may be interpreted simply as software, which does not fall under one of the four statutory categories.  The recitation of "a processor" does not limit the claim to hardware, since processors are not necessarily considered as hardware and may refer to software.  It is suggested to amend the limitation to “a hardware processor”.  The recitation of "computer readable storage medium" does not limit the claim to statutory subject matter, since computer readable storage medium may refer to a signal or carrier wave.  The examiner suggest amending the limitation to recite a non-transitory computer readable storage medium.	
Dependent claims 7 and 9 depend on independent claims 6 and 8 respectively and they do not further limit the claims to statutory subject matter, therefore they are also rejected under 35 U.S.C. 101.

As per claims 13-15, the claims recite a computer readable storage medium, which may be interpreted as a signal or carrier wave.  This does not fall under one of the four statutory categories.  The examiner suggest amending the limitations to recite a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hapsari et al. US2011/0105124 hereinafter referred to as Hapsari.
As per claim 15, Hapsari teaches a computer-readable storage medium storing one or more instructions executable by at least one processor to perform operations comprising: receiving an encryption algorithm of an access node (Hapsari Fig. 4, paragraph [0074], In step S1008, the handover source radio base station (Source eNB) transmits "RRC HO Command (handover command signal)" to the mobile station UE.) (It is well known to one of ordinary skill in the art that the handover command message contains the selected AS security algorithm); 
determining an encryption key of a user equipment (UE) according to a root key and the encryption algorithm (Hapsari paragraph [0076], Furthermore, the mobile station UE calculates K.sub.RRC.sub.--.sub.IP, K.sub.RRC.sub.--.sub.Ciph and K.sub.UP.sub.--.sub.Ciph based on K.sub.eNB [n+1] and uses them in subsequent AS communications.)(It is obvious to one of ordinary skill in the art that the UE uses the encryption algorithm indicated in the handover command signal in order to derive the same keys as the target eNB); 
sending signaling indicating that the UE has derived the encryption key according to the root key and the encryption algorithm (Hapsari paragraph [0077], In step S1011, the mobile station UE transmits "RRC HO Complete (handover complete signal)" to the handover target radio base station (Target eNB).) ; and 
performing downlink decryption and uplink encryption over an air interface between the UE and the access node (Hapsari paragraph [0076], Furthermore, the mobile station UE calculates K.sub.RRC.sub.--.sub.IP, K.sub.RRC.sub.--.sub.Ciph and K.sub.UP.sub.--.sub.Ciph based on K.sub.eNB [n+1] and uses them in subsequent AS communications.  Paragraph [0077], In step S1011, the mobile station UE transmits "RRC HO Complete (handover complete signal)" to the handover target radio base station (Target eNB).) (It is well known to one of ordinary skill in the art that a UE performs downlink decryption and uplink encryption.  It is obvious to one of ordinary skill in the art that the HO command instructs the UE to start downlink decryption and uplink encryption using the new parameters (e.g. security algorithm, keys, etc)). 


Allowable Subject Matter
Claims 1-14 would be allowable if a terminal disclaimer is timely filed and if rewritten or amended to overcome the rejection(s) under 35 USC § 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495